UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0 - 24012 KODIAK ENERGY INC. (Exact name of registrant as specified in its charter) Delaware 65-0967706 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 734 7th Avenue S.W. Calgary, AB T2P 3P8 (Address of principal executive offices - Zip code) (403) 262-8044 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesXNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 106,692,498 Common Shares Transitional Small Business Disclosure Format (Check one):YesNo X KODIAK ENERGY INC. INDEX PART I.FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 3 Consolidated Statement of Shareholders’ Equity (unaudited) for the nine months ended September 30, 2007 4 Consolidated Statements of Operations (unaudited)for the nine months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2007 and 2006 5 Notes to Consolidated Financial Statements 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 19 ITEM 3. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION 23 ITEM 1. LEGAL PROCEEDINGS 23 ITEM 2. CHANGES IN SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 23 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 23 ITEM 5. OTHER INFORMATION 23 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 24 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS KODIAK ENERGY, INC. Consolidated Balance Sheets (Development Stage Company Going Concern Uncertainty – Note 1) September 30 December 31 2007 2006 (Unaudited) (Audited) Assets Current Assets: Cash and Short Term Deposits $ 7,413,387 $ 448,346 Accounts Receivable 1,310,049 685,975 Prepaid Expenses and Deposits (Note 3) 73,993 196,838 8,797,429 1,331,159 Other Assets (Note 4) 116,820 49,860 Capital Assets (Note 5): Unproved Oil & Gas Properties Excluded From Amortization – Based On Full Cost Accounting 22,496,312 1,270,253 Furniture and Fixtures 79,024 55,803 22,575,336 1,326,056 $ 31,489,585 $ 2,707,075 Liabilities and Shareholders' Equity Current Liabilities: Accounts Payable 1,363,251 585,253 Accrued Liabilities 409,500 273,850 Notes Payable (Note 6) 732,500 - 2,505,251 859,103 Asset Retirement Obligations (Note 7) 108,811 90,911 Deferred Income Taxes (Note 10) 52,012 - 2,666,074 950,014 Shareholders' Equity Share Capital (Note 8): Authorized: 300,000,000 (2006 - 100,000,000) Common Shares Par Value .001 Each Issued & Outstanding 104,907,498 (2006 – 89,946,468)Common Shares 104,907 89,946 Shares Issuable (Note 8) - 538,328 Additional Paid in Capital 34,833,596 5,212,777 Other Comprehensive Loss (212,165 ) (20,214 ) Deficit Accumulated During The Development Stage (5,902,827 ) (4,063,776 ) 28,823,511 1,757,061 $ 31,489,585 $ 2,707,075 (See accompanying notes to the consolidated financial statements) 3 KODIAK ENERGY, INC. Unaudited Consolidated Statements of Shareholders’ Equity For the Nine Months Ended September 30, 2007 (Development Stage Company Going Concern Uncertainty – Note 1) Number of Common Shares Amount Additional Paid in Capital Deficit Accumulated During the Development Stage Accumulated Other Comprehensive Loss Shares Issuable Total Shareholder’s Equity Balance at Dec. 31, 2006 $ 89,946 $ 5,212,777 $ (4,063,776 ) $ (20,214 ) $ 538,328 (1,757,061 ) Net loss - - - (1,839,051 ) - (1,839,051 ) Foreign currency translation - (191,951 ) (191,951 ) Total comprehensive loss (1,839,051 ) (191,951 ) (2,031,002 ) Issuance of common stock 14,961,030 14,961 29,151,497 - - (538,328 ) 28,628,130 Stock-based compensation - - 469,322 - - 469,322 Balance at Sept. 30, 2007 104,907,498 $ 104,907 $ 34,833,596 $ (5,902,827 ) $ (212,165 ) - $ 28,823,511 (See accompanying notes to the consolidated financial statements) KODIAK ENERGY, INC. Unaudited Consolidated Statements of Operations (Development Stage Company Going Concern Uncertainty – Note 1) Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 CumulativeSinceInception Apr. 7,2004 to September 30, 2007 REVENUES, net of royalties $ (202 ) $ 10,331 $ 225 $ 10,331 $ 27,359 EXPENSES Operating 549 5,010 12,149 5,010 25,721 General and Administrative 603,697 266,867 1,178,603 700,910 2,510,779 Stock-based Investor Relations Expense - - - 337,500 337,500 Stock-based Compensation 190,239 - 469,322 - 538,491 Depletion, Depreciation and Accretion 12,900 446,337 35,043 451,485 1,543,299 Interest Expense 75,238 - 94,056 - 902,867 882,623 718,224 1,789,173 1,494,905 5,858,657 Loss Before Other Expenses (882,825 ) (707,893 ) (1,788,948 ) (1,484,574 ) (5,831,298 ) Other Expenses (Income) Loss from valuation adjustment - 25,000 Interest Income (1,400 ) - (1,909 ) - (5,483 ) (1,400 ) - (1,909 ) - 19,517 Loss before income taxes (881,425 ) (707,893 ) (1,787,039 ) (1,474,574 ) (5,850,815 ) Provision for Deferred Income Taxes (3,468 ) - 52,012 - 52,012 NET LOSS $ (877,957 ) $ (707,893 ) $ (1,839,051 ) $ (1,474,574 ) $ (5,902,827 ) (See accompanying notes to the consolidated financial statements) 4 KODIAK ENERGY, INC. Unaudited Consolidated Statements of Cash Flows (Development Stage Company Going Concern Uncertainty – Note 1) Three Months Ended September30, 2007 Three Months Ended September 30, 2006 Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 Cumulative Since Inception April 7, 2004 to September 30, 2007 OPERATING ACTIVITIES NET LOSS $ (877,957 ) $ (707,893 ) $ (1,839,051 ) $ (1,484,574 ) $ (5,902,827 ) Adjustments to reconcile net loss to net cash used in operating activities: Depletion, Depreciation and Accretion 12,900 446,337 35,043 451,485 1,543,299 Interest Expense (18,818 ) - - - 808,811 Stock-Based Investor Relations Expense - - - 337,500 337,500 Stock-Based Compensation 190,239 - 469,322 - 538,491 Provision for Deferred Income Taxes (3,468 ) - 52,012 - 52,012 Contributions to Capital - 900 Changes in Non-Cash Working Capital (Note 16) (15,335 ) (293,614 ) (94,523 ) (289,314 ) 36,255 Net Cash Used In Operating Activities (712,439 ) (555,170 ) (1,377,197 ) (984,903 ) (2,585,559 ) Investment Activities: Additions To Capital Assets (2,176,090 ) (1,011,208 ) (7,071,453 ) (1,852,370 ) (9,922,900 ) Additions To Other Assets (61,740 ) (305 ) (66,960 ) (405 ) (116,820 ) Net Cash Used In Investment Activities (2,237,830 ) (1,011,513 ) (7,138,413 ) (1,852,775 ) (10,039,720 ) Financing Activities Shares Issued and Issuable 8,926,576 90,000 12,372,602 3,133,941 16,950,832 Proceeds of Notes Payable 300,000 - 3,300,000 - 3,300,000 Net Cash Provided By Financing Activities 9,226,576 90,000 15,672,602 3,133,941 20,250,832 Foreign Currency Translation 126,358 (3,825 ) (191,951 ) (733 ) (212,165 ) Net Cash Increase (Decrease) 6,149,949 (1,480,507 ) 6,965,041 291,530 7,413,387 Cash beginning of period 1,263,438 1,962,688 448,346 190,651 - Cash end of period $ 7,413,387 $ 482,181 $ 7,413,387 $ 482,181 $ 7,413,387 (See accompanying notes to the consolidated financial statements) 5 KODIAK ENERGY, INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the Nine Months Ended September 30, 2007 and 2006 Stated in US dollars 1.ORGANIZATION, BASIS OF PRESENTATION AND GOING CONCERN UNCERTAINTY The accompanying consolidated financial statements include the accounts of Kodiak Energy Inc. and subsidiaries (collectively “Kodiak”, the “Company”, “we”, “us” or “our”) as at September 30, 2007and December 31, 2006 and for the three and nine months ended September 30, 2007 and 2006 and for the cumulative period from April 7, 2004 (inception)until September 30, 2007, and are presented in accordance with generally accepted accounting principles in the United States of America (“U. S. GAAP”). The Company was incorporated under the laws of the state of Delaware on December 15, 1999 under the name “Island Critical Care, Corp.” with authorized common stock of 50,000,000 shares with a par value of $0.001. On December 30, 2004 the name was changed to “Kodiak Energy, Inc.” and the authorized common stock was increased to 100,000,000 shares with the same par value. On January 17, 2005 the Company affected a reverse split of 100 outstanding shares for one share. These consolidated financial statements have been prepared showing post split shares from inception. The Company was engaged in the development of the manufacture and distribution of medical instrumentation and it became inactive after the bankruptcy outlined below. The Company is in the development stage and its efforts have been principally devoted to the raising of capital, organizational infrastructure development and the acquisition of oil and gas properties for the purpose of future extraction of resources. Bankruptcy On February 5, 2003 the Company filed a petition for bankruptcy in the District of Prince Edward Island, Division No. 01-Prince Edward Island Court No. 1713, Estate No. 51-104460, titled “Island Critical Care Corp.”. The Company emerged from bankruptcy pursuant to a Bankruptcy Court Order entered on April 7, 2004 with no remaining assets or liabilities and adopted Fresh Start Accounting. The terms of the bankruptcy settlement included the authorization for the issuance of 150,000 post split restricted common shares in exchange for $25,000, which was paid into the bankruptcy court by the recipient of the shares. The Company emerged from bankruptcy as a development stage company. Going Concern Uncertainty These consolidated financial statements have been prepared assuming the Company will continue as a going concern, which presumes the realization of assets and discharge of liabilities in the normal course of business for the foreseeable future. The Company has not generated positive cash flow since inception and has incurred operating losses and will need additional working capital for its future planned activities. The recent financing described in Note 8 will provide sufficient working capital to fund the Company’s operations until mid 2008 when additional financing will be required unless sufficient cash flow is being obtained from the Company’s properties that comprise its near term capital programs. The success of these programs is yet to be determined. These conditions raise doubt about the Company’s ability to continue as a going concern. Continuation of the Company as a going concern is dependent upon obtaining sufficient working capital to finance ongoing operations. The Company’s strategy to address this uncertainty, includes additional equity and debt financing; however, there are no assurances that any such financings can be obtained on favorable terms, if at all. These financial statements do not reflect the adjustments or reclassification of assets and liabilities that would be necessary if the Company were unable to continue its operations. 6 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries, Kodiak Petroleum ULC, Kodiak Petroleum (Montana), Inc., and Kodiak Petroleum (Utah), Inc. All intercompany accounts and transactions have been eliminated. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with U. S. GAAP requires management to make certain estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Although these estimates are based on the knowledge of current events and actions the Company may undertake in the future, they may ultimately differ from actual results. Included in these estimates are assumptions about allowances for valuation of deferred tax assets. Accounts receivable are stated after evaluation as to their collectability and an appropriate allowance for doubtful accounts is provided where considered necessary. The provision for asset retirement obligation, depletion, as well as management’s impairment assessment on its oil and gas properties and other long lived assets are based on estimates and by their nature, these estimates are subject to measurement uncertainty and the effect on the financial statements of changes in these estimates, in future periods, could be significant. These estimates and assumptions are reviewed periodically and, as adjustments become necessary, they are reported in earnings in the periods in which they become known. Joint Venture Operations In instances where the Company’s oil and gas activities are conducted jointly with others, the Company’s accounts reflect only its proportionate interest in such activities. Oil and Gas Properties Under the full cost method of accounting for oil and gas operations all costs associated with the exploration for and development of oil and gas reserves are capitalized on a country-by-country basis. Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling both productive and non-productive wells, production equipment and overhead charges directly related to acquisition, exploration and development activities. Proceeds from the sale of oil and gas properties are applied against capitalized costs with no gain or loss recognized, unless such a sale would significantly alter the rate of depletion and depreciation in a particular country, in which case a gain or loss on disposal is recorded. Capitalized costs within each country are depleted and depreciated on the unit-of-production method based on the estimated gross proved reserves as determined by independent petroleum engineers. Oil and gas reserves and production are converted into equivalent units on the basis of 6,000 cubic feet of natural gas to one barrel of oil. Depletion and depreciation is calculated using the capitalized costs, including estimated asset retirement costs, plus the estimated future costs to be incurred in developing proved reserves, net of estimated salvage value. An impairment loss is recognized in net earnings if the carrying amount of a cost center exceeds the “cost center ceiling”. The carrying amount of the cost center includes the capitalized costs of proved oil and natural gas properties, net of accumulated depletion and deferred income taxes and the cost center ceiling is the present value of the estimated future net cash flows from proved oil and natural gas reserves discounted at ten percent (net of related tax effects) plus the lower of cost or fair value of unproved properties included in the costs being amortized (and/or the costs of unproved properties that have been subject to a separate impairment test and contain no probable reserves). Costs of acquiring and evaluating unproved properties and major development projects are initially excluded from the depletion and depreciation calculation until it is determined whether or not proved reserves can be assigned to such properties. Costs of unproved properties and major development projects are transferred to depletable costs based on the percentage of reserves assigned to each project over the expected total reserves when the project was initiated. These costs are assessed periodically to ascertain whether impairment has occurred. 7 Property and Equipment Property and equipment is recorded at cost. Depreciation of assets is provided by use of a declining balance method over the estimated useful lives of the related assets. Expenditures for replacements, renewals, and betterments are capitalized. Maintenance and repairs are charged to operations as incurred. Asset Retirement Obligations The Company recognizes a liability for asset retirement obligations in the period in which they are incurred and in which a reasonable estimate of such costs can be made. Asset retirement obligations include those legal obligations where the Company will be required to retire tangible long-lived assets such as producing well sites. The asset retirement obligation is measured at fair value and recorded as a liability and capitalized as part of the cost of the related long-lived asset as an asset retirement cost. The asset retirement obligation accretes until the time the asset retirement obligation is expected to settle while the asset retirement costs included in oil and gas properties are amortized using the unit-of-production method. Amortization of asset retirement costs and accretion of the asset retirement obligation are included in depletion, depreciation and accretion. Actual asset retirement costs are recorded against the obligation when incurred. Any difference between the recorded asset retirement obligations and the actual retirement costs incurred is recorded in depletion, depreciation and accretion. Environmental Oil and gas activities are subject to extensive federal, provincial, state and local environmental laws and regulations. These laws, which are constantly changing, regulate the discharge of materials into the environment and may require the Company to remove or mitigate the environmental effects of the disposal or release of petroleum or chemical substances at various sites. Environmental expenditures are expensed or capitalized depending on their future economic benefit. Expenditures that relate to an existing condition caused by past operations and that have no future economic benefits are expensed. Liabilities for expenditures of a non-capital nature are recorded when environmental assessment and/or remediation is probable, and the costs can be reasonably estimated. To date, the Company has not recognized any environmental obligations as production has been insignificant and we have not actively produced since October, 2006. Income Taxes Income taxes are determined using the liability method in accordance with Statement of Financial Accounting Standards (SFAS) No. 109, Accounting for Income Taxes. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the period that includes the enactment date. In addition, a valuation allowance is established to reduce any deferred tax asset for which it is determined that it is more likely than not that some portion of the deferred tax asset will not be realized. Stock-Based Compensation The Company records compensation expense in the Consolidated Financial Statements for share based payments using the fair value methodpursuant to Financial Accounting Standards Board Statement (“FASB”) No. 123R. The fair value of share-based compensation to employees will be determined using an option pricing model at the time of grant. Fair value for common shares issued for goods or services rendered by non-employees are measured based on the fair value of the goods or services received. Stock-based compensation expense is included in general and administrative expense with a corresponding increase to Contributed Surplus. Upon the exercise of the stock options, consideration paid together with the previously recognized contributed surplus is recorded as an increase in share capital. 8 Foreign Currency Translation The functional currency for the Company’s foreign operations is the Canadian dollar. The translation from the applicable foreign currencies to U.S.dollars is performed for balance sheet accounts using current exchange rates in effect at the balance sheet date, while income, expenses and cash flows are translated at the average exchange rates for the period. The resulting translation adjustments are recorded as a component of other comprehensive income. Gains or losses resulting from foreign currency transactions are included in other income/expenses. Revenue Recognition Revenues from the sale of petroleum and natural gas are recorded when title passes from the Company to its petroleum and/or natural gas purchaser and collectability is reasonably assured. Loss Per Common Share Basic earnings/loss per common share is computed by dividing net earnings/loss by the weighted average number of common shares outstanding for the period. Diluted earnings/loss per common share is computed after giving effect to all dilutive potential common shares that were outstanding during the period. Dilutive potential common shares consist of incremental shares issuable upon exercise of stock options and warrants, contingent stock, conversion of debentures and preferred stock outstanding. The dilutive effect of potential common shares is not considered in the EPS calculations for these periods if the impact would have been anti-dilutive. 3. PREPAID EXPENSES AND DEPOSITS An amount of $186,924 (December 31, 2006 - $170,884) representing the Company’s share of a refundable Northwest Territories work deposit with Indian & Northern Affairs Canada was approved for refund in September, 2007 and reclassified from Prepaid Expenses and Deposits to Accounts Receivable. The refund was received by the Company in October, 2007. 4. OTHER ASSETS Other assets represent long term deposits required by governmental regulatory authorities for environmental obligations relating to well abandonment and site restoration activities. September 30, December 31, 2007 2006 Alberta Energy and Utility Board Drilling Deposit $ 86,300 $ 23,808 Alberta Energy Royalty Deposit 4,706 4,074 British Columbia Oil and Gas Commission Deposit 25,814 21,978 $ 116,820 $ 49,860 5. CAPITAL ASSETS Accumulated Depreciation Net Book Value September 30, Cost and Depletion 2007 Oil and Gas Properties: Canada $ 17,330,711 $ 1,476,657 $ 15,854,054 United States 6,642,258 - 6,642,258 Sub-total 23,972,969 1,476,657 22,496,312 Furniture and Fixtures 121,744 42,720 79,024 Total $ 24,094,713 $ 1,519,377 $ 22,575,336 9 Accumulated Depreciation Net Book Value December 31, Cost And Depletion 2006 Oil and gas Properties: Canada $ 2,182,075 $ 1,476,657 $ 705,418 United States 564,835 - 564,835 Sub-total 2,746,910 1,476,657 1,270,253 Furniture and Fixtures 69,564 13,761 55,803 Total $ 2,816,474 $ 1,490,418 $ 1,326,056 During the nine months ended September 30, 2007, the Company capitalized $84,602 (December 31, 2006 - $ Nil) of general and administrative personnel costs attributable to acquisition, exploration and development activities. Unproved Properties Included in oil and gas properties are costs of $15,854,054 (December 31, 2006 - $866,152) related to Canadian unproved properties and $6,642,258 (December 31, 2006 - $564,835) related to United States unproved properties, valued at cost, that have been excluded from costs subject to depletion. Ceiling Test The Company has performed ceiling tests for its Canadian and United States geographical cost centers and has determined that no impairment exists as at September 30, 2007. As at December 31, 2006, it was determined that impairment existed in the Canadian cost center and consequently, a write-down of $1,419,946 was recorded as depletion and depreciation expense. Property Acquisition On September 28, 2007 the Company purchased from Thunder Energy, Inc. (“Thunder”)and CIMA Holdings, Inc.(“CIMA”), a subsidiary of Thunder, under the terms of a Purchase and Sale Agreement, 100% of Thunder’s interest in its EL 413 Exploration License in the Northwest Territories and 100% of CIMA’s interest in their New Mexico properties in consideration for $1 million cash and 7,000,000 common shares of the Company valued at $14,000,000 ($2.00 per common share) and a commitment to issue in the future an additional 6,000,000 common shares of the Company upon the achievement of certain milestones in connection with the acquired properties. Of the cash consideration, $100,000 was paid as a deposit on July 11, 2007, and the balance of $900,000 was paid at closing on September 28, 2007. Of the common shares consideration, 7 million shares were issued to Thunder at closing on September 28, 2007. An additional 6 million shares will be issued to Thunder if, as, and when certain performance milestones are achieved, including 2 million shares upon completion of a 2007/08 seismic program by June 30, 2008; 1 million shares upon the spudding of a shallow depth well (1,500 meters TD) by March 31, 2009; 1.5 million shares upon the spudding of a medium depth well (2,500 meters TD) before lease expiry in 2009 and 1.5 million shares upon conversion of any part of EL 413 to a Significant Discovery Lease. If, as a result of the Company’s exploration and development activities on the acquired properties, reserves in place exceed 100 million barrels, then, for each excess 10 million barrels in place, 100,000 additional shares could be issued, up to a maximum of 5 million additional shares. 6. DEBT Notes Payable During the second and third quarters of 2007, the Company received $3,300,000 in advances from a European lender which bear interest at 9½% per annum and are unsecured. As at September 30, 2007, interest of $94,055 has been accrued. On September 28, 2007, the lender was repaid $2,567,500 in 1,027,000 common shares issued as part of the financing described in Note 8. On October 1, 2007, the balance was repaid in full in cash with accrued interest. 10 2007 2006 Advances during the nine months ended September 30 $ 3,300,000 $ Nil Amount repaid September 28 2,567,500 Nil Balance September 30 $ 732,500 $ Nil 7. ASSET RETIREMENT OBLIGATIONS Changes in the carrying amounts of the asset retirement obligations associated with the Company’s oil and natural gas properties are as follows: Asset Retirement Obligations, December 31, 2005 $ - Obligations incurred 86,193 Accretion 4,718 Asset retirement obligations, December 31, 2006 90,911 Obligations incurred 11,796 Accretion 6,104 Asset retirement obligations, September 30, 2007 $ 108,811 At September 30, 2007, the estimated total undiscounted amount required to settle the asset retirement obligations was $ 175,346 (December 31, 2006 - $97,472). These obligations will be settled at the end of the useful lives of the underlying assets, which currently extends up to 8 years into the future. This amount has been discounted using a credit adjusted risk-free interest rate of 7.5% and a rate of inflation of 2.5%. 8. SHARE CAPITAL Authorized: September 30, 2007 and December 31, 2006 – 300,000,000 common shares at $0.001 par value At the annual general meeting held on July 18, 2006, the shareholders of the Company voted in favor of increasing the authorized common shares to 300,000,000. The following share capital transactions occurred during the periods: Issued Number Par Value Additional Paid in Capital Balance December 31, 2005 474,028 $ 474 $ 834,561 Private Placement, net of costs(a) 16,000,000 16,000 756,655 Private Placement, net of costs(b) 933,324 933 1,259,067 Issued for service(c) 1,000,000 1,000 40,189 2:1 Stock split(d) 18,407,362 18,407 (18,407 ) Issued for service, net of costs(e) 7,500,000 7,500 314,474 2:1 Stock split(f) 44,314,714 44,315 (44,315 ) Private Placement, net of costs(g) 1,130,000 1,130 1,766,130 Private Placement, net of costs(h) 187,500 187 235,254 Stock-based compensation (note 9) - - 69,169 Balance December 31, 2006 89,946,928 89,946 5,212,777 Private Placement, net of costs (h) 30,000 30 38,298 Private Placement, net of costs (i) 440,000 440 499,560 Private Placement, net of costs (j) 420,000 420 474,580 Private Placement, net of costs (k) 2,447,900 2,448 2,777,427 Private Placement, net of costs (l) 2,756,000 2,756 6,218,489 Private Placement, net of costs (l) 1,866,670 1,867 5,150,143 Private Placement (m) 7,000,000 7,000 13,993,000 Stock-based compensation (note 9) - - 469,322 Balance September 30, 2007 104,907,498 $ 104,907 $ 34,833,596 11 Shares to be Issued 2007 2006 Number Value Number Value Opening Balance 470,000 $ 538,328 16,000,000 $ 773,637 Issued during the period (470,000 ) (538,328 ) (16,000,000 ) (773,637 ) Private Placement, net of costs (h) - - 30,000 38,768 Private Placement, net of costs (i) - - 440,000 499,560 Closing Balance - $ - 470,000 $ 538,328 (a) On January 13, 2006, 16,000,000 shares of common stock were issued pursuant to two private placements that closed December 22, 2005 (13,650,000 shares for gross proceeds of $300,000) and December 30, 2005 (910,000 shares, for gross proceeds of $500,000) respectively, recorded as “Shares Issuable” at December 31, 2005 in the amount of $773,637 (net of share issue costs of $26,363) as the share certificates were not issued until January 13, 2006. (b) In January, 2006, the Company closed a private placement for 933,324 common shares at a price of $1.50 per share for gross proceeds of $1,400,000. Share issue costs associated with this private placement totaled $140,000. (c) In January, 2006, the Company issued 1,000,000 shares to settle debt of $41,189 pursuant to the stock for services compensation plan. A beneficial conversion feature of $808,811 was calculated on the debt for the year ended December 31, 2005 representing the difference between the conversion price and the fair value of the common stock at the commitment date. This amount was recorded as interest expense and an increase in additional paid in capital for the year ended December 31, 2005. (d) On February 20, 2006 the Company’s stock split forward by paying a stock dividend to our existing shareholders. All shareholders of record on February 14, 2006 received 1 dividend share for every share they owned amounting to 18,407,362 shares of common stock issued. (e) During 2006, the Company issued 7,500,000 common shares, pursuant to an S8 registration, for services provided to the Company that have been recorded under the provisions of SFAS No. 123R relating to transactions with non-employees where the fair value of the investor relations services rendered has been recorded as General & Administrative Expense and an increase in Additional Paid In Capital (less share issue costs of $15,526. The recorded value of the transaction was $337,500 and was based on the value of the invoices rendered for the services provided and an allowance for the lack of liquidity in the market for the Company’s common shares. These transactions were in the normal course of business and agreed to by the non-employees and the Company based on negotiation and accordingly had been measured at the exchange amounts. (f) On May 1, 2006 the Company’s stock split forward by paying a stock dividend to our existing shareholders. All shareholders of record on April 28, 2006 received 1 dividend share for every share they owned amounting to 44,314,714 shares of common stock issued. (g) In June 2006 the Company closed a private placement for 1,130,000 units at a price of $1.70 per unit for gross proceeds of $1,921,000. Each unit entitled the subscriber to one common share of the Company and one warrant. Share issue costs associated with this private placement totaled $153,740. Each warrant entitles the warrant holder to exchange one warrant for one common share at a price of $2.70 until June 30, 2008 and for $3.50 until June 30, 2009. (h) In December 2006, the Company closed private placements for 54,375 units (217,050 common shares) at a price per unit of $6.40 Cdn. ($1.60 Cdn. per share) for aggregate proceeds of $348,000. Each unit entitles the subscriber to three flow-through common shares and one common share. The flow-through shares entitle the holder to a Canadian Exploration Expense deduction under the Canada Income Tax Act. Of these shares, 30,000 were classified, net of share issue costs of $38,328, as Shares To Be Issued as at December 31, 2006 as the share certificates were not issued until February, 2007. (i) On December 22, 2006, the Company received proceeds for a private placement of 440,000 units at a price of $1.25 per unit that closed on February 20, 2007 for gross proceeds of $550,000. Each unit entitled the subscriber to one common share of the Company and one warrant. These common shares were classified, net of share issue costs of $50,000, as Shares To Be Issued as at December 31, 2006 as the share certificates were not issued until January, 2007. Each warrant entitles the warrant holder to exchange one warrant for one common share at a price at a price of $1.50 until December 22, 2008. 12 (j) On February 20, 2007, the Company closed a private placement for 420,000 units at a price of $1.25 per unit for gross proceeds of $525,000. Each unit entitled the subscriber to one common share of the Company and one warrant. Each warrant entitles the warrant holder to exchange one warrant for one common share at a price at a price of $1.50 until February 20, 2009. Share issue costs associated with this private placement totaled $50,000. (k) On May 10, 2007, the Company closed a private placement for 2,447,900 units at a price of $1.25 per unit for gross proceeds of $3,059,875. Each unit entitled the subscriber to one common share of the Company and one warrant. Each warrant entitles the warrant holder to exchange one warrant for one common share at a price at a price of $1.50 until May 10, 2009. Share issue costs associated with this private placement totaled $280,000. (l) On September 28, 2007, the Company closed a brokered private placement offering for an aggregate of 4,622,670 common shares for aggregate gross proceeds of $12,490,010. Of the total number of shares, 2,756,000 were sold at a purchase price of $2.50 per share for gross proceeds of $6,890,000 and 1,866,670 were sold at a purchase price of $3.00 for gross proceeds of $5,600,010. The shares sold at $3.00 were sold on the basis that the Company would provide the purchaser a Canadian tax flow through advantage. Share issue costs associated with this offering totaled $1,116,756. In connection with the offering, the broker was granted warrants to purchase, until March 28, 2009, (i) 220,480 common shares of the Company at a price of $2.50 per share and (ii) 149,334 common shares of the Company at a price of $3.00 per share. The broker was also was also granted a right of first refusal for future securities offerings in Canada and investment banking and advisory rights for a period of 18 months. The Company will seek a listing on the Toronto Venture Stock Exchange for its common shares. If the Company does not have such listing in place by December 28, 2007, then it will pay in cash to the September 28, 2007 private placement investors a penalty amount of 2% per month until such listing is achieved. The penalty provision is not limited as to time or amount. (m) On September 28, 2007, the Company issued 7,000,000 common shares valued at $14,000,000 ($2.00 per share) as partial consideration for the acquisition of certain undeveloped oil and gas properties in Canada and the United States. The Company also committed to issue up to an additional 11,000,000 common shares of the Company upon the achievement of certain milestones in connection with the acquired properties as set out in Note 5. At September 30, 2007, the following common shares were reserved for issuance: Exercise Equivalent Shares Weighted Average Years to Option Shares Price ($) Outstanding Expiry Vested Stock Option Plan $1.28-$2.74 2,035,000 4.26 Nil June 2006 Warrants $2.70-$3.50 1,130,000 3.75 - February 2007 Warrants $1.50 860,000 1.39 - May 2007 Warrants $1.50 2,447,900 1.51 - September 2007 Warrants $2.50 220,480 1.49 - September 2007 Warrants $3.00 149,334 1.49 - Thunder Acquisition (Notes 5 and 8) 11,000,000 Total Shares Reserved 17,842,714 Pursuant to private placements in 2006 and 2007, the Company had 4,807,714 warrants outstanding as at September 30, 2007 (December 31, 2006 – 1,570,000). Each of the 1,130,000 June 2006 warrants entitles the warrant holder to exchange one warrant for one common share at a price of $2.70 until June 30, 2008 and $3.50 from July 1, 2008 to June 30, 2011. Each of the 860,000 February 2007 warrants entitles the warrant holder to exchange one warrant for one common share at a price of $1.50 until February 20, 2009. Each of the 2,447,900 May 2007 warrants entitles the warrant holder to exchange one warrant for one common share at a price of $1.50 until May 10, 2009. Of the September, 2007 warrants, 220,480 entitle the holder to exchange one warrant for one common share at a price of $2.50 until March 28, 2009 and 149,334 entitle the holder to exchange one warrant for one common share at a price of $3.00 until March 29, 2009. 13 The Company has a stock option plan under which it may grant options to its directors, officers, employees and consultants for up to a maximum of 10% of its issued and outstanding common shares at market price at the date of grant for up to a maximum term of five years. Options are exercisable equally over the first three years of the term of the option. As at September 30, 2007, none of the outstanding options were exercised. On October 23, 2006, the Company granted options for 1,000,000 common shares to five directors of the Company. Also on October 23, 2006 the Company granted options for 280,000 common shares to an officer of the Company, which options were cancelled in December 2006. On December 1, 2006, the Company granted options for 125,000 common shares to a consultant of the Company. During the first nine months of 2007, the Company granted options for 910,000 common shares to an officer, four consultants of the Company and to three senior advisors of the Company. A summary of the status of the stock option plan is as follows: Expiry Number of Option Weighted Average Exercise Date Shares Price Balance December 31, 2005 - - Options Granted October 23, 2006 Oct 23/11 1,280,000 $ 1.50 Options Cancelled (280,000 ) $ 1.50 Options Granted December 1, 2006 Dec 1/11 125,000 $ 1.28 Balance December 31, 2006 1,125,000 $ 1.48 Options Granted January 3, 2007 Jan 3/12 280,000 $ 1.29 Options Granted February 1, 2007 Feb 1/12 100,000 $ 1.35 Options Granted April 2, 2007 Apr 2/12 300,000 $ 1.75 Options Granted August 1, 2007 Aug 1/12 230,000 $ 2.74 Balance September 30, 2007 2,035,000 $ 1.63 9. STOCK-BASED COMPENSATION Stock Options In accordance with Financial Accounting Standards Board Statement (“FASB”) No. 123R, the Company uses the Black-Scholes option pricing method to determine the fair value of each option granted and the amount is recognized as additional expense in the statement of earnings over the vesting period of the option. The fair value of each option granted has been estimated using the following average assumptions: 2007 2006 Risk free interest rate 3.94-4.57% 3.74-4.11% Expected holding period 3 years 3 years Share price volatility 75% 75% Estimated annual common share dividend - - The fair value of options granted during the nine months ended September 30, 2007 totaled $1,056,510 (September 30, 2006 - $ Nil). The amount of share-based compensation expense recorded during the nine months ended September 30, 2007 is $ 469,322 (September 30, 2006 – $ Nil) and has been credited to additional paid in capital. The balance of the fair value of the options to be expensed in future periods is $1,725,676 (December 31, 2006 - $1,012,831) over a vesting period of three years. 10. INCOME TAXES At September 30, 2007, the Company's deferred tax asset is attributable to its net operating loss carry forward of approximately $3,462,000 (December 31, 2006 - $647,000), which will expire if not utilized in the years 2024, 2025 and 2026. Of this amount, approximately $400,000 (December 31, 2006 - $397,000) is attributable to the Company's Canadian operations. As reflected below, this benefit has been fully offset by a valuation allowance based on management's determination that it is not more likely than not that some or all of this benefit will be realized. 14 For the periods ended September 30, 2007, December 31, 2006 and for the cumulative period April 7, 2004 (Date of Inception) to September 30, 2007, a reconciliation of income tax benefit at the U.S. federal statutory rate to income tax benefit at the Company's effective tax rates is as follows. 2007 2006 Cumulative Income tax benefit at statutory rate $ 638,000 $ 1,080,000 $ 2,137,000 Permanent Differences 2,000 (132,000 ) (410,000 ) State tax benefit, net of federal taxes 28,000 1,000 40,000 Foreign taxes, net of federal benefit (64,000 ) 12,000 (49,000 ) Change in valuation allowance (604,000 ) (961,000 (1,718,000 ) Income tax benefit at effective rate $ - $ - $ - Deferred tax assets (liabilities) at September 30, 2007 and December 31, 2006 are comprised of the following: 2007 2006 Deferred tax assets Deferred costs $ - $ 443,000 Deferred deduction on stock-based Compensation expense 183,000 24,000 Net operating loss carryover 3,460,000 647,000 Total deferred tax asset 3,643,000 1,114,000 Deferred Tax liabilities U.S. 1,873,000 - Canadian 52,000 - Total deferred tax liabilities 1,925,000 - Net deferred tax asset before valuation allowance 1,718,000 1,114,000 Less valuation allowance (1,718,000 ) (1,114,000 ) Net deferred tax asset $ - $ - 11. LOSS PER SHARE A reconciliation of the numerator and denominator of basic and diluted loss per share is provided as follows: 15 Three Months Ended September 30, Three Months Ended September 30, Nine Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Numerator: Numerator for basic and diluted loss per share Net Loss $ (877,957 ) $ (707,893 ) $ (1,839,051 ) $ (1,484,574 ) Denominator: Denominator for basic loss per share Weighted average shares outstanding 93,663,368 89,759,428 92,380,591 63,327,073 In the money stock options 922,311 - 776,162 - In the money warrants 1,763,788 - 968,930 - Contingent Thunder shares 146,739 - 49,451 - Denominator for diluted loss per share Weighted average shares outstanding 96,496,206 89,759,428 94,195,133 63,327,073 Basic and diluted loss per share $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.02 ) Of the contingent shares related to the Thunder transaction, only 4.5 million shares of the 11 million total contingent shares are assumed to be issued for purposes of the diluted loss per share calculation. The 7.5 million shares relating to the significant discovery and production milestones as set out in Note 5 have been excluded because their inclusion would be anti-dilutive. 12. CONTINGENCIES AND COMMITMENTS Private Placement Commitments On September 28, 2007, the Company closed a brokered private placement offering for an aggregate of 4,622,670 common shares for aggregate gross proceeds of $12,485,387 as more fully set out in Note 8. Under the terms of the agency agreement with the broker, the Company committed to seek a listing on the Toronto Venture Stock Exchange (TSXV) for its common shares. If the Company does not have such listing in place by December 28, 2007, then it will pay in cash to the September 28, 2007 private placement investors a penalty amount of 2% per month ($249,708) until such listing is achieved. The penalty provision is not limited as to time or amount. There is no assurance that the listing of the common stock on the TSXV will be obtained prior to the December 28, 2007 date or ever. The Company intends to pursue the listing vigorously. Of the4,622,670 total shares sold in the private placement, 1,866,670 were sold at a purchase price of $3.00 for gross proceeds of $5,598,143 and on the basis that the Company would provide the purchaser a Canadian tax flow through deduction. In order to provide such flow through share tax deduction benefits to the investors, the Company has committed to expend the proceeds on eligible capital expenditures in Canada prior to December 31, 2008 and renounce such expenditures to the flow through share investors. Failure to incur the eligible expenditures or failure to renounce such expenditures to the investors could result in a liability of the Company for any Canadian tax consequences to the investors. Thunder Acquisition Commitments On September 28, 2007 the Company purchased from Thunder certain properties in Canada and the United States in consideration for cash and common shares of the Company as set out more fully in Note 5. As part of the transaction, the Company has committed to issue in the future up to 11 million additional common shares of the Company upon the achievement of certain milestones in connection with the acquired properties, including 6 million shares to be issued as follows: 2 million shares upon completion of a 2007/08 seismic program by June 30, 2008; 1 million shares upon the spudding of a shallow depth well (1,500 meters TD) by March 31, 2009; 1.5 million shares upon the spudding of a medium depth well (2,500 meters TD) before lease expiry in 2009 and 1.5 million shares upon conversion of any part of EL 413 to a Significant Discovery Lease. If, as a result of the Company’s exploration and development activities on the acquired properties, reserves in place exceed 100 million barrels, then, for each excess 10 million barrels in place, 100,000 additional shares could be issued, up to a maximum of 5 million additional shares. 16 13. FINANCIAL INSTRUMENTS The Company, as part of its operations, carries a number of financial instruments. It is management’s opinion that the Company is not exposed to significant interest, credit or currency risks arising from these financial instruments except as otherwise disclosed. The Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and notes payable are carried at values that approximate their fair values due to their relatively short maturity periods. 14. RELATED PARTY TRANSACTIONS During the nine months ended September 30, 2006, the Company paid $61,087 to companies, which at that date beneficially owned 8.1% of the Company, for investor relations services. Of this amount $46,087 is included in Administrative Expenses and $15,000 is in Prepaid Expenses. During the year ended December 31, 2006, the Company issued 2,000,000 common shares of the Company in consideration for corporate development services rendered to the Company by an individual, who beneficially owned 9.3% of the Company. The shares were valued at market price of $.05 per share and were recorded as General and Administrative Expense and an addition to Additional Paid in Capital. For the nine months ended September 30, 2007, the Company paid $78,103 (2006 - $62,192), including $12,002 owing as at September 30, 2007 (December 31, 2006 - $ nil) to Sicamous Oil & Gas Consultants Ltd., a company owned by the President &
